Citation Nr: 0307422	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  96-36 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a chondromalacia 
of the left knee, post-operative status with bone grafting, 
currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating from 10 percent for a 
right knee disability, post-operative status with bone 
grafting, for the period prior to February 19, 1997. 

3.  Entitlement to an increased rating from 20 percent for a 
right knee disability, post-operative status with bone 
grafting, for the period beginning October 1, 1997.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
February 1987.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the veteran's claim seeking 
entitlement to an increased rating from 10 percent disabling 
for a right knee disability, post-operative status with bone 
grafting, and from an April 1997 rating decision which 
granted the veteran an increased rating to 10 percent 
disabling for chondromalacia of the left knee, post-operative 
status with bone grafting.  In October 1997, the RO granted 
the veteran an increased rating for his right knee disability 
to 20 percent disabling and for his left knee disability to 
20 percent disabling, with both increases taking effect 
October 1, 1997.  The veteran continued his appeal.  

The veteran's claim was remanded by the Board in January 1999 
and March 2000.  

In November 2002, the RO proposed to reduce the veteran's 
rating for chondromalacia of the left knee from 20 to 10 
percent, and the rating for a postoperative status, right 
infrapatellar ligament tear and postoperative status Maquet 
procedure with bone grafting from 20 to 10 percent, both 
ratings effective May 1, 2003.  As the veteran did not appeal 
these reductions, they are not in appellate status.  

The veteran was granted a temporary total evaluation for both 
his left knee and right knee disabilities for the period from 
February 19, 1997 through September 30, 1997.  With this in 
mind, the issues in appellate status are: entitlement to an 
increased rating for a chondromalacia of the left knee, post-
operative status with bone grafting, from 20 percent 
disabling; entitlement to an increased rating from 10 percent 
for a right knee disability, post-operative status with bone 
grafting, for the period prior to February 19, 1997; and 
entitlement to an increased rating from 20 percent for a 
right knee disability, post-operative status with bone 
grafting, for the period beginning October 1, 1997.  

As noted in the March 2000 Board remand, the issue 
entitlement to service connection for a back disability is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The manifestations of the veteran's chondromalacia of the 
left knee are equivalent to no more than slight recurrent 
subluxation and moderate lateral instability.  

2.  Even with pain on motion, weakened movement, excess 
fatigability, and incoordination considered (including during 
flare-ups), the evidence does not show that the veteran has 
flexion of the left knee limited to 15 degrees or its 
equivalent, or extension limited to 20 degrees or its 
equivalent.  

3.  For the period prior to February 19, 1997, even with pain 
on motion, weakened movement, excess fatigability, and 
incoordination considered (including during flare-ups), the 
evidence does not show that the veteran has flexion of the 
right knee limited to 30 degrees or its equivalent, or 
extension limited to 15 degrees or its equivalent.  

4.  The veteran does not have arthritis of the right knee.  

5.  For the period prior to February 19, 1997, the veteran 
did not have recurrent subluxation or lateral instability of 
the right knee.  

6.  For the period beginning October 1, 1997, the veteran 
does not have recurrent subluxation or lateral instability of 
the right knee which is moderate.

7.  For the period beginning October 1, 1997, even with pain 
on motion, weakened movement, excess fatigability, and 
incoordination considered (including during flare-ups), the 
evidence does not show that the veteran has flexion of the 
right knee limited to 15 degrees or its equivalent, or 
extension limited to 20 degrees or its equivalent.  


CONCLUSIONS OF LAW

1.  Entitlement to an increased rating for chondromalacia of 
the left knee, post-operative status with bone grafting from 
20 percent is denied.  38 U.S.C.A. § 1155, (West 2002); 
38 C.F.R. § § 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 
5256, 5257, 5258, 5259, 5260, 5261 (2002).  

2.  For the period prior to February 19, 1997, entitlement to 
an increased rating for a right knee disability, post-
operative status with bone grafting from 10 percent is 
denied.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. § § 4.7, 
4.40, 4.45, 4.71(a), Diagnostic Codes 5256, 5257, 5258, 5259, 
5260, 5261 (2002).  

3.  For the period beginning October 1, 1997, entitlement to 
an increased rating for a right knee disability, post-
operative status with bone grafting, from 20 percent is 
denied.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. § § 4.7, 
4.40, 4.45, 4.71(a), Diagnostic Codes 5256, 5257, 5258, 5259, 
5260, 5261 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Copies of VA medical center treatment records were submitted 
from January 1991 to June 1991.  They show that the veteran 
underwent McKay procedures to both knees.  

Copies of VA medical center treatment records were submitted 
from September 1996 to April 1997.  In September 1996, the 
veteran was seen for pain on occasion while walking.  It was 
noted that the veteran was employed as a mailman, and was 
able to walk with pain, but was tired of dealing with the 
pain.  The right knee had pain on extension, worse at 115 
degrees, but starting at 90 degrees.  There was full range of 
motion, but with pain, and cracking and popping heard on 
auscultation.  Assessment was degenerative joint disease of 
the knees.  

Copies of VA medical center treatment records show that the 
veteran was hospitalized from February 19, 1997, to February 
20, 1997, and that he underwent a bilateral patellectomy.  
Diagnosis was osteoarthritis of the right and leg 
patellofemoral joints.  

A VA physician submitted a statement dated September 15, 
1997.  He asserted that the veteran was currently a patient 
at the VA medical center.  It was noted that the veteran 
underwent a bilateral patellectomy in the past year, and that 
he was unable to work due to his post-operative condition 
until September 29, 1997.

A copy of a VA X-ray report of the knees from September 1997 
showed that the veteran had removal of bilateral patellas and 
enlarged tubercles from his previous surgical procedures.  
There were surgical related changes, but no significant joint 
space narrowing of his medial or lateral joint and no 
significant osteophyte formation.

The veteran underwent a VA examination in October 1997.  It 
was noted that the veteran was currently unemployed.  It was 
noted that the veteran had a patellar tendon rupture in 1991, 
and that in 1995, he had a McKay realignment done 
bilaterally.  In February 1997, the veteran had bilateral 
patellectomies.  The veteran described pain in both patellae.  
He did his own physical therapy, as well as formal physical 
therapy, which he stated did not provide much help.  He 
stated that the pain continued daily, and got worse with 
stairs.  He described currently using a TENS unit, which 
provided some relief.  

Examination showed passive range of motion from 0-130 
degrees, and active range of motion from 0-120 degrees.  No 
effusion was noted.  The veteran's scars were well-healed, 
and there was no sign of infection.  He had decreased 
sensation across the anterior portion of his knee where his 
previous incisions were done.  He had some mild anterior 
laxity due to loosening of extensor mechanisms.  Motor 
strength was 4/5.  The veteran had large prominence of his 
tibial tubercles which were painful to palpation, which was 
from his previous McKay realignment procedure.  

The examiner concluded that the veteran had severe 
patellofemoral syndrome/chondromalacia which had resulted 
first in an attempt at realignment of his extensor mechanism 
including the patella, and then when this did not work, 
removal of his patellas.  It was noted that the veteran 
continued to have pain which at this point could not be fully 
explained.  The examiner commented that the veteran could no 
longer be having symptoms of chondromalacia, since he no 
longer had his patellas.  The examiner commented that the 
pain was most likely related to scar tissues.  The examiner 
commented that complete recovery from patellectomies took up 
to a year, and he only had his operation in February 1997.  

The examiner stated that the veteran should continue his 
physical therapy and work with strengthening.  The examiner 
noted that further operations could result in more scarring 
and decreased range of motion.  It was noted that the veteran 
had minor decrease in active range of motion because of the 
pain.  The examiner indicated that the veteran did not have 
any clinical or radiographic evidence of medial or lateral 
degenerative joint disease.  The examiner described the 
veteran's pain as moderate, and stated that he had moderate 
disability because of the pain, but that there would be some 
improvement with continued strengthening and range of motion.  
The examiner described the veteran's predominant problem and 
main source of pain as the scars and tenderness with scar 
tissue deep to the knees.  The examiner opined that the 
veteran might need further steroid injections, but that this 
might effect his patellar tendon, and advised that this 
should only be done when everything else had failed.  

The veteran was afforded a hearing before a traveling member 
of the Board in October 1998, a transcript of which has been 
associated with the claims folder.  The veteran described how 
his knee condition had affected his job as a mail carrier.  
He stated that he did not take pain medication.  He stated 
that the right knee was worse than the left.  

The veteran underwent a VA examination in July 1999.  The 
examiner stated that he had reviewed the veteran's C file.  
It was noted that the veteran underwent surgical repair in 
1983.  The veteran stated that he had constant pain confined 
to his knees.  He stated that activity made it worse, and 
rest helped.  He stated that he was not on medication.  It 
was noted that the veteran was working as a letter carrier.  

Examination showed active range of motion of the knees within 
normal limits in all planes.  Sensation was decreased to 
pinprick and light touch over pretty much all the knee 
surfaces (anterior, posterior, medial, and lateral).  Muscle 
strength of the quadriceps and hamstrings was 5/5.  Deep 
tendon reflexes were present and equal.  The patellar 
apprehension test was positive bilaterally.  The Apley 
grinding test was negative bilaterally.  There was some pain 
on palpation over the medial and lateral compartments of the 
left knee.  There was no crepitus on range of motion of the 
knees.  There was no mediolateral or posterior instability of 
the knees, nor was there edema or erythema of the knees.  The 
veteran's gait was completely non-antalgic, without the use 
of any assistive device, and there was no limp.  There were 
no other focal neuromuscular deficits.  The examiner noted 
that the veteran had bilateral knee pain with the focal 
findings of a positive patellar apprehension test and 
decreased sensation over the knees and pain on palpation of 
the medial and lateral compartments of the left knee.  There 
were no other significant focal neuromuscular or functional 
deficits on examination.  

The examiner commented that the veteran's range of motion of 
both knees was 140 degrees of flexion and 0 degrees of 
extension, and that he did not notice any recurrent 
subluxation or lateral instability of the knees.  The 
examiner commented that there was no weakened movement or 
excess fatigability or incoordination.  The examiner stated 
that there was some pain on palpation of the medial and 
lateral compartments of the left knee, but there was no loss 
of range of motion due to these symptoms.  The examiner 
opined that the pain did not significantly limit function or 
mobility and in terms of the degree of additional range of 
motion loss during flare-ups, he stated that it was possible 
should a flare-up occur.  

The veteran underwent a VA x-ray in July 1999.  The report 
showed that the veteran was status post bilateral patellar 
resection with reimplantation of the patellar tendon and 
significant bone graft on the anterior tibia, unchanged from 
prior examination.  There was mild peaking of the tibial 
spine, but with no significant joint space narrowing.  The 
appearance was not changed significantly from prior 
examination.  

The veteran was hospitalized in October 1999 for a left 
lateral tibial plateau fracture.  

A VA x-ray report from September 2000 showed status post 
right patellectomy and right tibial tubercle advancement 
procedure, and status left patellectomy and tibial tubercle 
advancement procedure.  

The veteran underwent a VA examination in October 2000.  The 
veteran described constant pain in his knees, with rest 
helping.  Active range of motion was from 0 to 130 degrees 
bilaterally.  Sensation was decreased to pinprick and light 
touch over both knees.  Muscle strength was normal and deep 
tendon reflexes were present and equal.  There was no 
instability of the knees.  Gait was completely nonantalgic 
and there were no other focal neuromuscular deficits.  Under 
assessment, the examiner wrote that there was insufficient 
evidence to warrant the diagnosis of an acute or chronic 
disorder or residuals thereof.  X-rays of the right knee 
showed no significant bone, joint, or soft tissue 
abnormality.  The left knee x-ray impression was that there 
was elevation of the remote lateral tibial plateau fracture 
utilizing two long leg screws with a tibial advancement 
procedure, with some medullary calcification in the proximal 
tibial metaphysic, likely a calcified bone infarct.  There 
was no subluxation or lateral instability of the knees.  
There was no arthritis of the knees.  The knees did not 
exhibit any weakened movement, excess fatigability, 
incoordination, or pain.  There was no loss of range of 
motion.  The pain did not significantly limit functional 
ability during flare-ups or when the either knee was used.  
The examiner commented that it was not possible to respond to 
the degree of symptomatology stemming from the fracture of 
the left tibial plateau or the symptomatology stemming from 
the service-connected chondromalacia of the left knee 
postoperative status with bone grafting.  

The veteran underwent a VA examination in June 2002.  He 
described bilateral intermittent knee pain, left greater than 
right, usually brought on by prolonged periods of standing or 
walking.  He reported increased knee pain when sitting 
greater than 4 hours.  He avoided deep knee bends and 
squatting as this tended to aggravate his symptoms as well.  
He did not report specific painful flare-ups although did 
note increased knee pain in the morning.  He described 
increased knee pain at the end of his shift, but was not 
usually severe enough to prevent him from working the next 
day.  He reported that he limited his leisure related 
activity.  He did not report any specific painful flare-ups 
that had limited his ability to work.  He denied knee 
swelling, redness, or locking.  He noted occasional knee 
fatigability which usually occurred at the end of the day.  
He did not take anything for pain.  

Examination showed right and left knee extension from 0 to 
135 degrees.  There were well-healed surgical incisions over 
the anterior aspect of both knees.  The patella was absent 
bilaterally.  There was no laxity of the ligaments.  There 
was a negative Apply's grind and distraction test 
bilaterally.  There was no medial or lateral joint line 
tenderness.  The veteran did not demonstrate weakened 
movement, excess fatigability, incoordination, or pain on 
manual muscle testing of either knee.  The veteran was 
tolerating work-related activities in that he was able to 
work without much difficulty but did not increase knee pain 
at the end of the day.  In an addendum, the examiner wrote 
the diagnoses as status post right and left patellectomy and 
osteoarthritis of the left knee.  

A VA x-ray report from July 2002 showed status post right 
patellectomy at the knee.  


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the November 1994 Statement 
of the Case as well as the May 1995, November 1999, and July 
2002 Supplemental Statements of the Case.  In these 
documents, the RO also provided notice of what evidence it 
had considered.    

In May 2002, the RO sent the veteran a VCCA letter.  In said 
letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded several VA examinations to determine the current 
severity of his knee problems.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  In 
short, the requirements under the VCAA have been met.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated on the basis of limitation of motion for 
the specified joint.  

When there is ankylosis [immobility or fusion] of the knee, 
30 to 60 percent ratings may be assigned depending on the 
angle at which the knee joint is immobilized.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.

When flexion [bending] of the leg [at the knee joint] is 
limited to 15 degrees, then a 30 percent rating is assigned.  
When flexion of the leg is limited to 30 degrees, then a 20 
percent rating is assigned.  When flexion of the leg is 
limited to 45 degrees, then a 10 percent rating is assigned.  
When flexion of the leg is limited to 60 degrees, then a 
noncompensable rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5260.

When extension [straightening] of the leg [at the knee joint] 
is limited to 30 degrees, then a 40 percent rating is 
assigned.  When extension of the leg is limited to 20 
degrees, then a 30 percent rating is assigned.  When 
extension of the leg is limited to 15 degrees, then a 20 
percent rating is assigned.  When extension of the leg is 
limited to 10 degrees, then a 10 percent rating is assigned.  
When extension of the leg is limited to 5 degrees, then a 
noncompensable rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5261.

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or lateral instability a 30 percent 
rating is assigned.  When there is moderate recurrent 
subluxation or lateral instability a 20 percent rating is 
assigned.  When there is slight recurrent subluxation or 
lateral instability a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5257.

In a precedent opinion the VA's General Counsel has held that 
although a veteran can be rated separately under Diagnostic 
Code 5257 and Diagnostic Code 5003, "a separate rating must 
be based upon additional disability."  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis."  
VAOGCPREC 23-97.

Under Diagnostic Code 5003 for degenerative arthritis, the 
veteran's disability is to be rated according to limitation 
of motion of the knee.  The law provides that, to warrant a 
separate rating for arthritis, the veteran must at least be 
entitled to a noncompensable rating under limitation of 
motion.  If limitation of motion exists which is 
noncompensable, then a 10 percent rating is to be assigned.  
If there is no limitation of motion, the veteran can still be 
assigned a 10 percent rating if there is x-ray evidence of 
involvement of 2 more major joints or 2 or more minor joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  

38 C.F.R. § 4.59 provides that "[i]t is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint."  Read together, 
Diagnostic Code 5003 and section 4.59 thus prescribe that a 
painful major joint or group of joints affected by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

When semilunar cartilage is dislocated with frequent episodes 
of "locking,", pain, and effusion into the joint, then a 20 
percent rating is assigned.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5258.  A 10 percent rating is assigned when semilunar 
cartilage has been removed, but the knee is symptomatic.  
38 C.F.R. § 4.71(a), Diagnostic Code 5259.  


Entitlement to an increased rating for a chondromalacia of 
the left knee, post-operative status with bone grafting, 
currently rated as 20 percent disabling.

The veteran's knee has been rated under Diagnostic Code 5257 
for other impairments of the knee; however, the evidence does 
not even show that the veteran has "slight" subluxation or 
instability to warrant a 10 percent rating.  Even though the 
veteran had mild anterior laxity at his October 1997 VA 
examination, at his October 2000 VA examination, there was no 
subluxation or lateral instability of the knees.  Similarly, 
at the veteran's June 2002 VA examination, the veteran denied 
locking of his knees, and there was no laxity of the 
ligaments.  Since the evidence does not show "slight" 
subluxation or instability, it is determined that the 
veteran's left knee disability is better rated under 
Diagnostic Code 5260 or 5261 for limitation of motion.  Even 
though the June 2002 VA examiner reviewed past x-ray reports 
and commented that the veteran had osteoarthritis of the left 
knee, without a finding of "slight" subluxation or 
instability, the veteran is not entitled to a separate rating 
for his left knee disability for subluxation and lateral 
instability pursuant to VAOPGCPREC 23-97.
 
The evidence does not show that the veteran is entitled to an 
increased rating to 30 percent for his left knee disability 
when it is rated under either Diagnostic Code 5260 or 5261 
for limitation of motion.  Under Diagnostic Code 5260, the 
veteran would have to have flexion limited to 15 degrees, and 
under Diagnostic Code 5261, the veteran would have to have 
extension limited to 20 degrees to warrant an increased 
rating to 30 percent.  However, the veteran's range of motion 
findings have been mostly normal.  In September 1996, the 
veteran had full range of motion, but with pain.  At the 
veteran's October 1997 VA examination, he had active range of 
motion from 0 to 120 degrees.  At the veteran's July 1999 VA 
examination, he had flexion to 140 degrees, and extension to0 
degrees.  At the October 2000 VA examination, there was no 
loss of range of motion.  At the June 2002 VA examination, 
range of motion was from 0 to 135 degrees.  

Based on so many range of motion findings showing normal 
range of motion, it must be concluded that even with pain on 
motion, weakened movement, excess fatigability, and 
incoordination considered (even during flare-ups), the 
veteran does not have the equivalent of extension limited to 
20 degrees to warrant a 30 percent rating under Diagnostic 
Code 5261, or flexion limited to 15 degrees to warrant a 30 
percent rating under Diagnostic Code 5260.  

Thus, even when pain on motion, weakened movement, excess 
fatigability, and incoordination considered (even during 
flare-ups), the veteran is not entitled to higher than a 20 
percent rating for his chondromalacia of the left knee, 
postoperative status with bone grafting.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is not for 
application, and the veteran's claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Entitlement to an increased rating from 10 percent for a 
right knee disability, post-operative status with bone 
grafting, for the period prior to February 19, 1997.

For the period prior to February 19, 1997, even though the 
veteran's right knee was rated under Diagnostic Code 5257, 
the evidence does not show findings for subluxation or 
lateral instability of the right knee.  Thus, it is 
determined that the veteran's right knee is better rated 
under the Diagnostic Codes 5260 and 5261 measuring limitation 
of motion.  Also, as the evidence does not show x-ray 
evidence of arthritis of the right knee, the veteran is not 
entitled to a separate rating for arthritis pursuant to 
VAOGCPREC 23-97.  

To be entitled to a 20 percent rating under Diagnostic Code 
5260, the evidence would have to show limitation of flexion 
to 30 degrees.  To be entitled to a 20 percent rating under 
Diagnostic Code 5261, the evidence would have to show 
limitation of extension to 20 degrees.  However, the only 
range of motion findings for the period prior to February 1, 
1997, showed full range of motion.  In September 1996, the 
veteran had full range of motion, but with pain.  Thus, 
although the veteran had full range of motion, it is 
determined that the 10 percent rating assigned was 
appropriate to account for the pain on range of motion 
testing as well as for the pain the veteran reported he had 
when walking.  Based on the full range of motion testing, it 
is determined that even with pain on motion, weakened 
movement, excess fatigability, and incoordination considered 
(including during flare-ups), a 10 percent rating adequately 
reflects the veteran's limitation of function of the right 
knee for the period prior to February 19, 1997.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is not for 
application, and the veteran's claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Entitlement to an increased rating from 20 percent for a 
right knee disability, post-operative status with bone 
grafting, for the period beginning October 1, 1997.

The period beginning October 1, 1997, represents the period 
after the veteran's patellectomy of the right knee.  Even 
though the veteran's knee has been rated under Diagnostic 
Code 5257 for other impairments of the knee, the evidence 
does not even show that the veteran has "slight" 
subluxation or instability to warrant a 10 percent rating.  
Even though the veteran had mild anterior laxity at his 
October 1997 VA examination, at his October 2000 VA 
examination, there was no subluxation or lateral instability 
of the knees.  Similarly, at the veteran's June 2002 VA 
examination, the veteran denied locking of his knees, and 
there was no laxity of the ligaments.  Since the evidence 
does not show "slight" subluxation or instability, it is 
determined that the veteran's right knee disability is better 
rated under Diagnostic Code 5260 or 5261 for limitation of 
motion.  Also, as the evidence does not show x-ray evidence 
of arthritis of the right knee, the veteran is not entitled 
to a separate rating for arthritis pursuant to VAOGCPREC 23-
97.  

The evidence does not show that the veteran is entitled to an 
increased rating to 30 percent for his left knee disability 
when it is rated under either Diagnostic Code 5260 or 5261 
for limitation of motion.  Under Diagnostic Code 5260, the 
veteran would have to have flexion limited to 15 degrees, and 
under Diagnostic Code 5261, the veteran would have to have 
extension limited to 20 degrees to warrant an increased 
rating to 30 percent.  However, the veteran's range of motion 
findings have mostly been normal.  In September 1996, the 
veteran had full range of motion, but with pain.  At the 
veteran's October 1997 VA examination, he had active range of 
motion from 0 to 120 degrees.  At the veteran's July 1999 VA 
examination, he had flexion to 140 degrees, and extension to 
0 degrees.  At the October 2000 VA examination, there was no 
loss of range of motion.  At the June 2002 VA examination, 
range of motion was from 0 to 135 degrees.  

Based on so many range of motion findings showing normal 
range of motion, it must be concluded that even with pain on 
motion, weakened movement, excess fatigability, and 
incoordination considered (even during flare-ups), the 
veteran does not have the equivalent of extension limited to 
20 degrees to warrant a 30 percent rating under Diagnostic 
Code 5261, or flexion limited to 15 degrees to warrant a 30 
percent rating under Diagnostic Code 5260.  

Thus, even when pain on motion, weakened movement, excess 
fatigability, and incoordination considered (even during 
flare-ups), the veteran is not entitled to higher than a 20 
percent rating for the period beginning October 1, 1997, for 
his right knee disability, post-operative status with bone 
grafting, 
 
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is not for 
application, and the veteran's claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for chondromalacia of the 
left knee, post-operative status with bone grafting from 20 
percent is denied.

Entitlement to an increased rating for a right knee 
disability, post-operative status with bone grafting from 10 
percent for the period prior to February 1, 1997, is denied.

Entitlement to an increased rating for a right knee 
disability, post-operative status with bone grafting from 20 
percent for the period beginning October 1, 1997, is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

